Citation Nr: 1012627	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 
1977.


This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder 
(manic depressive reaction).  

The claim of entitlement to service connection for manic 
depressive reaction was previously denied in an October 1978 
rating decision.  The Veteran was notified of the decision 
but did not perfect an appeal.  Since the previous denial, 
additional service treatment records that were not of record 
at the time of the previous denial have been associated with 
the record.  Because the newly received service treatment 
records are relevant to the previously denied claim in that 
the appellant asserts that his active service aggravated his 
pre-existing psychiatric disorder, and because these records 
were not of record at the of the last final denial of the 
claim, VA will reconsider the claim on the merits.  38 
C.F.R. § 3.156(c) (2009).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder (bipolar 
disorder) clearly and unmistakably pre-existed his entry 
into active service; but the evidence is not clear and 
unmistakable that the disorder was not aggravated in 
service.

2.  The Veteran's current bipolar disorder is related to 
disease or injury in active service.



CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that 
a discussion as to whether VA duties pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran acknowledges that he had a psychiatric history 
at the time of his entry into active service.  He contends, 
however, that at the time of his entry into active service, 
his psychiatric disorder was under control, and that his 
experiences in service aggravated his pre-existing 
disability.  He therefore asserts that he is entitled to 
service connection for an acquired psychiatric disorder.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service, and that the disease or injury was 
not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase 
in disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the 
presumption of soundness is not rebutted, the claim is 
treated as an ordinary claim for service connection, meaning 
that if service connection is established there is no 
deduction for any pre-existing portion of the disability.  
Wagner v. Principi.

On examination in June 1975, prior to entry into service, 
psychiatric examination was normal.  Because the Veteran's 
entrance examination in this case did not find evidence of 
an acquired psychiatric disorder, the Veteran is entitled to 
the presumption of soundness under 38 U.S.C.A. §§ 1111, 
1137.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

The evidence in this regard includes service treatment 
records dated in February and March 1977 which show that the 
Veteran reported that he had been hospitalized for treatment 
of depression at the age of 17, following the death of his 
mother.  The Veteran described himself as having always been 
hyperactive with excess energy, fast thoughts, and a fast 
activity pace.  These records also show that his father 
reported that the Veteran had had a nervous breakdown 
following the death of his mother, and as a result had been 
hospitalized for two months because "he stopped talking and 
what he did say made no sense."  At that time, the Veteran 
had exhibited disorganized and paranoid thinking.  

Based upon the history provided by both the Veteran and his 
father and the in-service findings of mental health 
professionals, the Board finds that there is clear and 
unmistakable evidence that the Veteran's psychiatric 
disorder existed prior to service.  While neither the 
Veteran nor his father is competent to opine that his 
bipolar disorder existed prior to service, they are 
competent to describe and report symptomatology, treatment 
and the diagnoses that medical professionals reported to 
them.  Jandreau, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Veteran has reported on numerous occasions 
during and after his discharge from service that his 
psychiatric disorder, or the symptoms thereof, existed for 
years prior to his entry into service, mental health 
professionals also found that the disability pre-existed 
service, and there is no evidence to the contrary.  

The remaining question with regard to the presumption of 
soundness is whether the disability clearly and unmistakably 
pre-existed service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004).

A lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress 
of the pre-existing condition.  VAOPGCPREC 3-2003.

Service treatment records associated with the Veteran's 
January and February 1977 psychiatric hospitalization show 
that at the time of his discharge from the hospital, he was 
diagnosed as having severe manic depressive psychosis, manic 
type, and that this disability was felt to have pre-existed 
his entry into active service.  An external precipitating 
stress for his severe condition, however, was "desert 
exercise."  The Veteran's pre-existing psychiatric disorder 
was felt to have been only minimal to moderate at the time 
of his entry into active service.

In March 1977, the Veteran was hospitalized for medical 
board proceedings and lithium carbonate therapy.  The 
attending physician determined that the Veteran's behavior 
and impaired judgment and insight got him into trouble so 
frequently that he was unable to function adequately in the 
military, despite that he was highly motivated to stay in 
the military.  Although the illness apparently existed prior 
to service, as indicated by his hospitalization before 
service, he had not had a previous manic episode requiring 
treatment and had not really gotten himself into legal 
troubles before last fall.  Therefore, it was the 
physician's opinion that the illness had been aggravated as 
a result of service.  

The Veteran thereafter was referred to the physical 
evaluation board for medical retirement and transfer to a VA 
hospital for further care and treatment.  An April 1977 
physical evaluation board proceeding determined that the 
Veteran's manic depressive illness had existed prior to his 
entry into service and was service-aggravated.  As compared 
to the severity of his condition at the time of his entry 
into service, the board determined that the Veteran's 
disorder was now 20 percent more disabling, such that he was 
unfit to perform his duties.  He was discharged from service 
in June 1977.

Post-service clinical records show that the Veteran has 
continued to receive treatment for a psychiatric disorder 
diagnosed as bipolar disorder since his separation from 
service. 

The Veteran underwent VA psychiatric examination in April 
2006.  In the associated report of examination, the examiner 
noted that she did not have the Veteran's claims file 
available for review, and therefore was unable to discern 
the precise date of onset of the Veteran's currently 
diagnosed bipolar disorder.  It was clear, however, that the 
Veteran had had behavioral problems and excessive drinking 
early in his military career.  Additionally, the Veteran's 
currently diagnosed bipolar disorder used to be referred to 
as manic depressive episode, for which the Veteran had been 
treated in service.  Without review of the claims file, the 
examiner was unable to substantiate whether the Veteran's 
military experience aggravated his bipolar disorder.

Although the VA examiner was unable to substantiate whether 
the Veteran's military experience aggravated his bipolar 
disorder, the Board concludes that the Veteran's service 
treatment records adequately demonstrate aggravation of his 
pre-existing psychiatric disorder such that service 
connection is warranted.  Both the referring physician and 
the physical evaluation board determined that the Veteran's 
pre-existing psychiatric disorder was aggravated as a result 
of his active service.  With clear in-service evidence 
demonstrating aggravation of a pre-existing disorder, and 
post-service evidence demonstrating a current diagnosis of 
the same disorder, the Board finds that service connection 
for an acquired psychiatric disorder is warranted.

This record shows that the pre-existing disability was found 
to have been aggravated during treatment and evaluation in 
service and the more recent VA examiner was unable to 
express an opinion on aggravation.  Hence, the evidence is 
not clear and unmistakable that there was no aggravation.  
As such, the presumption of soundness is not rebutted.

Turning to the elements of a successful service connection 
claim, the record documents current bipolar disorder.  The 
service treatment records also document that disorder.  The 
post-service treatment records document a continuity of 
symptomatology since service.  As all the elements necessary 
for service connection have been demonstrated, the claim is 
allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, 
bipolar disorder, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


